DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical components of the manufacturing processes of claims 8-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 8 is directed toward a process for manufacturing the mineral wool panel of claim 1, and depends from apparatus claim 1, which is directed toward a mineral wool panel having a number of physical parameters. The process claim fails to further limit the apparatus claim.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a high temperature gas attenuating means” and “suction means” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupouy (FR 2857900 A1).
	With respect to claims 1 and 16, Dupouy teaches a mineral wool panel (Figures 1 and 4, #20) intended to be used as an acoustic panel (see claim 12) and having: - a surface density of greater than or equal to 3.2 kg/m2 or 4.5 kg/m2 (from the thickness of the sandwiches according to examples 1 to 4 - i.e. 80 mm - and the density of the cores according to examples 1 to 4, the following surface densities are calculated: 5.2 kg/m2 for Examples 1, 1a and 4; 6.4 kg/m2 for Example 2; and 5.6 kg/m2 for the example 3), an unspecified, but inherent air flow resistivity of between, and an unspecified, but inherent Young's modulus of between, and the panel (20) not being cut through the thickness along a plane substantially parallel to its main faces (See manufacturing process of Figure 4 and associate description).
	Dupouy fails to explicitly teach wherein the air flow resistivity of between 30 and 120 kPa.s/m2, and  a Young's modulus of between 0.5 and 4 MPa.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the air flow resistivity of between 30 and 120 kPa.s/m2, and a Young's modulus of between 0.5 and 4 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, because the fibrous mineral wool panel of Dupouy will inherently have some level of airflow resistance and a young’s modulus, and because both airflow resistance and young’s modulus are known to effect acoustic performance of an acoustic insulation panel, altering the airflow resistance and young’s modulus of the panel would be obvious. Further, the levels of airflow resistance and young’s modulus will be defined or altered by the level of compression of the fibers of the panel during the manufacturing process of Figure 4.
	With respect to claims 2 and 17, Dupouy is relied upon for the reasons and disclosures set forth above.  Dupouy further teaches wherein the fibers have and inherent, but unspecified micronaire (fiber fineness) and faisonaire (fineness index of fibers).  
	Dupouy fails to explicitly teach additionally having a micronaire of between 2.5/5g and 6/5g or between 3.5/5g and 6/5g, or a fasonaire of between 200 and 300 or between 200 and 280.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide a micronaire of between 2.5/5g and 6/5g or between 3.5/5g and 6/5g, or a fasonaire of between 200 and 300 or between 200 and 280, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, optimizing dimensional parameter is well known and involves routine skill
	With respect to claim 3, Dupouy additionally comprising a veil (21/22) on each main face of the panel.  
	With respect to claims 4 and 18, Dupouy is relied upon for the reasons and disclosures set forth above.  Dupouy further teaches wherein the veil (one of #21 or 22) intended to be facing a side from where the sound to be absorbed originates having an unspecified, but inherent specific air flow resistance (due to perforations), and the opposite veil (other of #21 or 22) originates having an unspecified, but inherent specific air flow resistance, wherein the veil (one of #21 or 22) intended to be facing a side from where the sound to be absorbed originates having an unspecified, but inherent specific air flow resistance (due to perforations).
	Dupouy fails to explicitly teach wherein the veil intended to be facing a side from where the sound to be absorbed originates having a specific air flow resistance of less than or equal to 1 or 0.5 kPa.s/m, and the opposite veil having a specific air flow resistivity of greater than or equal to 1 or 10 kPa.s/m.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the veil intended to be facing a side from where the sound to be absorbed originates having a specific air flow resistance of less than or equal to 1 kPa.s/m, and the opposite veil having a specific air flow resistivity of greater than or equal to 1 kPa.s/m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the flow resistance is well known and involves routine skill so as to tune the device.
	With respect to claims 6, 7 and 20, Dupouy is relied upon for the reasons and disclosures set forth above.  Dupouy further teaches wherein the panel is a sound insulation/absorption panel (see Dupouy, claim 12) having inherent, but unspecified sound absorption and/or dB level of insulation.
	Dupouy fails to explicitly teach the panel having a sound absorption αw of greater than or equal to 0.9, or having a sound insulation Dnfw of greater than or equal to 38 or 41 dB.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide the panel having a sound absorption αw of greater than or equal to 0.9, or having a sound insulation Dnfw of greater than or equal to 38 or 41 dB, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the device to achieve a particular level or minimum of sound absorption/insulation, which would be well known to one of ordinary skill depending ion the requirements of the intended application of the device.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupouy (FR 2857900 A1) with Furtak (EP 0412878) provided as evidence.
	With respect to claims 5 and 19, Dupouy teaches comprising a weight content of binder of an inherent, but unspecified percentage of the total weight, as Dupouy (see Dupouy translation, last ¶ of page 5) teaches that the fiber compositions can be of those described in the Furtak (see Furtak translation, last ¶ of page 4), which can include a binder of unspecified, but inherent percentage of the total weight.
	Dupouy and Furtak fail to explicitly teach wherein a weight content of the binder is between 2%and 15% of the total weight.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide a weight content of the binder is between 2%and 15% of the total weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the amount of binder based on the intended application or desired properties of the panel would be well known to one of ordinary skill in the art.
Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dupouy (FR 2857900 A1) in view of Santamaria (FR 2996565 A1)
	With respect to claim 8, Dupouy is relied upon for the reasons and disclosures set forth above.  Dupouy further teaches a process (see Figure 4) for manufacturing the mineral wool panel (20) as claimed in claim 1  comprising:  manufacturing a mat (20) of mineral fibers by: internal centrifugation for glass fibers, using equipment comprising: at least one centrifuge (30) capable of rotating about an axis X, and a peripheral band of which is pierced by a plurality of orifices for delivering filaments of a molten material (See translation, page 5, ¶ beginning with “In a known manner…”), and a receiving belt (P) associated with suction means for receiving the fibers, or an external centrifugation for rock fibers (see translation, page 7, 1st ¶), using equipment comprising: an unspecified number of rotors capable of rotating about an axis Y, and a contact of which with the molten material makes it possible to deliver fibers, and a receiving belt (P) associated with suction means for receiving the fibers, and crimping the mat of mineral fibers with a degree of crimping of an unspecified, but inherent amount (see abstract).
	Dupouy fails to explicitly teach a high-temperature gas attenuating means in the form of an annular burner that attenuates the filaments into fibers, and crimping the mat of mineral fibers with a degree of crimping of between 1.5 and 5.
	Santamaria teaches a similar internal centrifugation for glass fibers, wherein the equipment further includes a high-temperature gas attenuating means in the form of an annular burner that attenuates the filaments into fibers, so as to effect high temperature gaseous stretching of the filaments at the outlet of the orifices of the internal centrifuge plate for drawing the mineral fiber filaments (see discussion of annular burner on page 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dupouy, with the apparatus of Santamaria, so as to effect high temperature gaseous stretching of the filaments at the outlet of the orifices of the internal centrifuge plate for drawing the mineral fiber filaments.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide crimping the mat of mineral fibers with a degree of crimping of between 1.5 and 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the degree of crimping would be well known and obvious depending on an intended use of the panel.
	With respect to claim 9, as it regards the selection of the specific parameters as claimed it would have been an obvious matter to select, the viscosity of the molten glass, the pressure, the number of holes and the speed of the centrifuge would all be result effective in a manner well understood to one of ordinary skill. The output in tons per day of the centrifuge would have been obvious to select based upon the desired output and the speed of the other manufacturing process of the formation of the panel as a whole. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 10, Dupouy teaches wherein the orifices of each centrifuge has an unspecified, but inherent diameter.
	Dupouy and Santamaria fail to explicitly teach wherein a diameter of the orifices of each centrifuge is between 0.5 and 1.1 mm.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a diameter of the orifices of each centrifuge is between 0.5 and 1.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the amount diameter of the orifices to achieve a particular output parameter would be well known to one of ordinary skill in the art and an obvious matter of design choice.
	With respect to claim 11, Dupouy teaches a centrifuge (30) having an unspecified, but inherent diameter.
	Dupouy and Santamaria fail to explicitly teach wherein each centrifuge has a diameter of between 200 and 800 mm.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein each centrifuge has a diameter of between 200 and 800 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the diameter of the centrifuge to achieve a particular output parameter would be well known to one of ordinary skill in the art and an obvious matter of design choice.
	With respect to claim 12, as it regards the selection of the specific parameters as claimed during manufacturing of the mat of rock fibers (see translation, page 7, 1st ¶), it would have been an obvious matter to select, a rotational speed of the rotors.  Further, the output in tons per day of the centrifuge would have been obvious to select based upon the desired output and the speed of the other manufacturing process of the formation of the panel as a whole. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 13, Dupouy teaches rotors as defined in the rejection of claim 8 above having an unspecified, but inherent diameter.
	Dupouy and Santamaria fail to explicitly teach wherein each rotor has a diameter of between 150 mm and 350 mm.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein each rotor has a diameter of between 150 mm and 350 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the diameter of the rotor to achieve a particular output parameter would be well known to one of ordinary skill in the art and an obvious matter of design choice.
	With respect to claim 15, Dupouy teaches wherein a veil (21/22) is adhesively bonded to each of the main faces of the mineral wool panel (20).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dupouy (FR 2857900 A1) with Furtak (EP 0412878) provided as evidence.
	With respect to claim 14, the combination of Dupouy teaches wherein binder is projected onto the mineral fibers before the mineral fibers fall onto the receiving belt, with a content of an inherent, but unspecified percentage of the total weight, as Dupouy (see Dupouy translation, last ¶ of page 5) teaches that the fiber compositions can be of those described in the Furtak (see Furtak translation, last ¶ of page 4), which can include a binder of unspecified, but inherent percentage of the total weight, the mat (Dupouy, #20) of mineral fibers being passed into a drying oven (Dupouy, #314), in order to polymerize the binder. 
	Dupouy and Furtak fail to explicitly teach wherein a weight content of the binder is between 2%and 15% of the total weight.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide a weight content of the binder is between 2%and 15% of the total weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the amount of binder based on the intended application or desired properties of the panel would be well known to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to mineral wool acoustic panel and process for manufacturing such a panel are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837